*457Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 2, 2007, which assessed Gregory J. Parisi for additional unemployment insurance contributions.
Gregory J. Parisi is an attorney who operates his own law practice. In connection therewith, he retained various attorneys to perform services on behalf of his clients, including making court appearances, conducting depositions, handling discovery and preparing written motions and legal memoranda. The Unemployment Insurance Appeal Board ruled that these attorneys were Parisi’s employees and it assessed him for additional unemployment insurance contributions as a result. Parisi now appeals.
Initially, it is well settled that the existence of an employer-employee relationship is a factual issue for the Board to decide and its determination will not be disturbed if supported by substantial evidence (see Matter of Concourse Ophthalmology Assoc. [Roberts], 60 NY2d 734, 736 [1983]; Matter of Seneca Nation of Indians [Sweeney], 247 AD2d 732, 733 [1998]). In a case such as this involving the rendering of professional services, an employment relationship will be found if there is “ ‘substantial evidence of control over important aspects of the services performed other than results or means’ ” (Matter of International Student Exch. [Commissioner of Labor], 302 AD2d 834, 835 [2003], quoting Matter of Concourse Ophthalmology Assoc. [Roberts], 60 NY2d at 736; see Matter of Singh [Thomas A. Sirianni, Inc.—Commissioner of Labor], 43 AD3d 498, 499 [2007]). In the case at hand, Parisi instructed the attorneys with respect to the work to be performed on his clients’ files and paid them an agreed-upon hourly rate which was not dependent on receiving payment from the clients. After the attorneys performed the services, they reported back to Parisi. Inasmuch as Parisi retained overall control of the attorneys’ services, substantial evidence supports the Board’s finding of an employment relationship (see Matter of Spinnell [Commissioner of Labor], 300 AD2d 770 [2002]). This is so notwithstanding the existence of evidence in the record that supports a contrary conclusion (see Matter of Singh [Thomas A. Sirianni, Inc.— Commissioner of Labor], 43 AD3d at 499).
Cardona, P.J., Spain, Rose, Lahtinen and Malone Jr., JJ., concur. Ordered that the decision is affirmed, without costs.